DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss included in its Answer filed May 23, 2011, on the ground that Plaintiff failed to appeal within the 90 days required by ORS 305.280(2). A case management conference was held to discuss the matter on August 25, 2011. Plaintiff appeared on his own behalf. Defendant was represented by Jared Houser.
A review of Plaintiff's materials shows the Notice of Deficiency Assessment was mailed to Plaintiff on September 14, 2010. The Complaint was filed on April 12, 2011. This interval is longer than the 90 days required by ORS 305.280(2), which provides:
  "An appeal under ORS 323.416 or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final."
The court is not aware of any circumstances that extend the statutory limit of 90 days. Defendant's Motion to Dismiss is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is allowed. The Complaint is dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This Decision of Dismissal was signed by Magistrate Dan Robinsonon August 31, 2011. The court filed and entered this Decision ofDismissal on August 31, 2011. *Page 1